Citation Nr: 1326663	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 2008, for the grant of a separate 10 percent rating for right knee instability. 

2.  Entitlement to an initial rating in excess of 10 percent prior to March 17, 2010, and in excess of 20 percent since March 17, 2010, for right knee instability.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a March 2011 decision, the Board denied an increased rating for a total right knee replacement and remanded the remaining matters to the RO to furnish the Veteran a statement of the case (SOC).  Accordingly, the RO issued an SOC in April 2011 and the Veteran filed a VA Form 9 later that month.  

In a June 2011 rating decision, the RO increased the rating for right knee instability to 20 percent effective March 17, 2010.  As that increase does not represent the maximum rating available, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue regarding the initial evaluation of right knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

VA received a claim for service connection for right knee instability on April 27, 2004.


CONCLUSION OF LAW

The criteria for an effective date of April 27, 2004, but no earlier, for the grant of a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

The earlier effective date claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, VA post-service reports, and private treatment and examination records.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

Generally, the effective date for a grant of service connection or an evaluation and award of compensation based on a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  

Specific to an original claim for compensation, the effective date will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(b)(2) (2012). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2012).

Historically, the RO granted service connection for the residuals of a right knee injury in a May 1973 rating decision, assigning a 10 percent rating under Diagnostic Code 5257 for lateral instability.  The RO received a claim for increase on June 10, 2002.  In a June 2003 rating decision, the RO discontinued the evaluation of the Veteran's disability under Diagnostic Code 5257 and evaluated the disability under Diagnostic Code 5055 for prosthetic replacement of the knee joint following total knee replacement, effective February 21, 2003.  As the Veteran did not initiate an appeal of the June 2003 rating decision, that decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).  Thus, an effective date of the June 2002 claim is not warranted for the grant of the separate 10 percent rating for right knee instability on appeal.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In the November 2008 rating decision on appeal, the RO granted service connection for right knee instability and assigned a 10 percent rating under Diagnostic Code 5257 effective May 14, 2008.  The RO assigned the effective date based on the date entitlement arose, citing a private treatment note.  The RO awarded the separate rating for right knee instability pursuant to a January 2005 claim for increase following a revision of total knee replacement.

After review, the Board finds that an earlier effective date is warranted in this case.  

On April 27, 2004, the RO received a statement from the Veteran requesting an increased rating for his right knee disability.  He noted that his knee was unstable.  The RO acknowledged that statement as a claim for increase.  Thus, the record establishes April 27, 2004, as the date of receipt of the claim.  In a June 2004 rating decision, although the RO noted that the evidence showed medial laxity of the knee, the RO did not grant a separate rating for that manifestation or otherwise adjudicate a claim for right knee instability.  Thus, a claim for right knee instability remained pending until adjudicated in the November 2008 rating decision.  Therefore, an earlier effective date of April 27, 2004, is warranted in this case.  An even earlier effective date is not warranted, as there is no communication from the Veteran or his representative prior to that date and since the final June 2003 rating decision that can be construed as a claim for service connection for right knee instability.

In conclusion, the Board finds that an earlier effective date of April 27, 2004, is warranted for the grant of a separate 10 percent rating for right knee instability.  

ORDER

An earlier effective date of April 27, 2004, for the grant of a separate 10 percent rating for right knee instability is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Regrettably, the Board finds that a remand is needed on the remaining claim for a higher initial rating for right knee instability.  

Initially, given the above grant of an earlier effective date of April 27, 2004, for the grant a separate 10 percent rating for right knee instability, the RO must in the first instance evaluate the Veteran's disability for the period prior to March 17, 2010.  

With respect to the period since March 17, 2010, the medical evidence of record is inadequate to evaluate the Veteran's disability.  The Veteran was last examined by VA in December 2009, at which time no instability of the right knee was found.  However, a March 17, 2010, private treatment note indicates significant instability of the knee.  Not only have over three years passed since the last VA examination, but the subsequent treatment note indicates that his instability may have worsened since that examination.  Thus, he should be afforded a current examination.

Lastly, the Veteran has received treatment from the Dublin VA Medical Center (VAMC), including the Macon Community Based Outpatient Center (CBOC), and the record contains treatment notes through January 2007.  Thus, any outstanding treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Dublin VAMC, including the Macon CBOC, since January 2007.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his right knee instability.  The claims folder must be made available to the examiner for review, and a notation to the effect that this review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, including tests designed to assess ligament stability and strength, are to be performed.  If any right knee instability is found, the examiner should indicate whether it is slight, moderate or severe.  The examiner should also discuss the impact of the service-connected right knee instability on the Veteran's ability to obtain and maintain employment.  

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should state the reason why.  The examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


